
	

114 HR 4329 IH: Transparency in Small Business Goaling Act of 2016
U.S. House of Representatives
2016-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4329
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2016
			Ms. Judy Chu of California (for herself and Mr. Kelly of Mississippi) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to modify determinations of the total value of contract awards.
	
	
 1.Short titleThis Act may be cited as the Transparency in Small Business Goaling Act of 2016. 2.Modification to determinations of the total value of contract awardsSection 15(g) of the Small Business Act (15 U.S.C. 644(g)) is amended by adding at the end the following new paragraph:
			
 (4)Determinations of the total value of contract awardsFor purposes of the goals established under paragraphs (1) and (2), the total value of contract awards for a fiscal year may not be determined in a manner that excludes the value of a contract based on—
 (A)where the contract is awarded; (B)where the contract is performed;
 (C)whether the contract is mandated by Federal law to be performed by an entity other than a small business concern;
 (D)whether funding for the contract is made available in an appropriations Act, if the contract is subject to the requirements of chapter 33 of title 41, United States Code, or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation; or
 (E)whether the contract is otherwise subject to the Federal Acquisition Regulation..  